Case 1:19-cr-00039-JMF Document 78 Filed 07/02/19 Page 1of 9

nee

 

 

I) bar
UNITED STATES DISTRICT COURT ELEC Peg i
SOUTHERN DISTRICT OF NEW YORK Poe M
| AA HR:
TOT ee RR eX y .
PONT yy
UNITED STATES OF AMERICA : -
- Vv. - : SEALED SUPERSEDING
INDICTMENT
JIAN JIANG FENG,
a/k/a “Jianfeng Jiang,” :
ZHURONG GAO, : S2 19 Cr. 039 (JMF)
WO KIT CHENG, and :
KENNY LIU,
Defendants.
a |
COUNT ONE

(Conspiracy to Traffic in Contraband Cigarettes)
The Grand Jury Charges:

1. From at least in or about June 2013 up to and
including at least in or about January 2019, in the Southern
District of New York and elsewhere, JIAN JIANG FENG, a/k/a
“Jianfeng Jiang,” ZHURONG GAO, WO KIT CHENG, and KENNY LIU, the
defendants, and others known and unknown, willfully and
knowingly did combine, conspire, confederate, and agree together
and with each other to commit an offense against the United
States, to wit, to violate Title 18, United States Code,

Sections 545 and 2342.

2. It was a part and an object of the conspiracy

that JIAN JIANG FENG, a/k/a “Jianfeng Jiang,” ZHURONG GAO, WO
Case 1:19-cr-00039-JMF Document 78 Filed 07/02/19 Page 2 of 9

KIT CHENG, and KENNY LIU, the defendants, and others known and
unknown, did knowingly ship, transport, receive, possess, sell,
distribute, and purchase contraband cigarettes, as that term is
defined in Title 18, United States Code, Section 2341, to wit, a
quantity of more than 10,000 cigarettes, which bore no evidence
of the payment of applicable State cigarette taxes in the State
of New York.

3. It was further a part and an object of the
conspiracy that JIAN JIANG FENG, a/k/a “Jianfeng Jiang,” ZHURONG
GAO, WO KIT CHENG, and KENNY LIU, the defendants, and others
known and unknown, did smuggle and clandestinely introduce into
the United States merchandise which should have been invoiced,
to wit, more than approximately 375,000 cartons of contraband
cigarettes, valued at approximately $30,000,000, to avoid at
least approximately $30,000,000 in taxes.

Overt Acts

4. In furtherance of the conspiracy and to effect
the illegal object thereof, the following overt act, among
others, was committed in the Southern District of New York and

elsewhere:

a. On or about May 25, 2018, a co-conspirator not
named herein (“CC-1"), sold a carton of contraband cigarettes
from a store located in or around Hester Street in New York, NY.

(Title 18, United States Code, Section 371.)
 

Case 1:19-cr-00039-JMF Document 78 Filed 07/02/19 Page 3 of 9

COUNT TWO
(Trafficking in Contraband Cigarettes)

The Grand Jury further charges:

5. From at least in or about June 2013 up to and
including at least in or about January 2019, in the Southern
District of New York and elsewhere, JIAN JIANG FENG, a/k/a
“Jianfeng Jiang,” ZHURONG GAO, WO KIT CHENG, and KENNY LIU, and
KENNY LIU, the defendants, did knowingly ship, transport,
receive, possess, sell, distribute, and purchase contraband
cigarettes, as that term is defined in Title 18, United States
Code, Section 2341, to wit, a quantity of more than 10,000
cigarettes, which bore no evidence of the payment of applicable
State cigarette taxes in the State of New York.

(Title 18, United States Code, Sections 2342 and 2.)

COUNT THREE
(Conspiracy to Receive a Bribe)

The Grand Jury further charges:

6. From at least in or about June 2013 up to and
including at least in or about January 2019, in the Southern
District of New York and elsewhere, KENNY LIU, the defendant,
and others known and unknown, willfully and knowingly did
combine, conspire, confederate, and agree together and with each
other to commit an offense against the United States, to wit, to
violate Title 18, United States Code, Section 201(b) (2) (Cc).

7. It was a part and an object of the conspiracy that

3

 
Case 1:19-cr-00039-JMF Document 78 Filed 07/02/19 Page 4 of 9

KENNLY LIU, the defendant, being a public official, and others
known and unknown, directly and indirectly did corruptly demand,
seek, receive, accept, and agree to receive and accept something
of value personally, in return for being induced to do an act
and omit to do an act in violation of his official duty, in
violation of Title 18, United States Code, Section 201 (b) (2) (Cc).
Overt Act

8. In furtherance of the conspiracy and to effect the
illegal object thereof, the following overt act, among others,
was committed in the Southern District of New York and
elsewhere:

a. On or about January 16, 2019, KENNY LIU, the
defendant, a United States Postal Service employee, received
cash from a co-conspirator not named herein (“CC-2”) in exchange
for delivering a package of contraband cigarettes to an address
not listed on the mailing label of such package.

(Title 18, United States Code, Section 371.)

COUNT FOUR
(Receiving a Bribe)

The Grand Jury further charges:
9. From at least in or about June 2013 up to and
including at least in or about January 2019, in the Southern
District of New York and elsewhere, KENNY LIU, the defendant,

directly and indirectly did corruptly demand, seek, receive,
Case 1:19-cr-00039-JMF Document 78 Filed 07/02/19 Page 5 of 9

accept, and agree to receive and accept something of value
personally, in return for being induced to do an act and omit to
do an act in violation of his official duty, to wit, LIU, a
United States Postal Service employee, received cash from CC-2
in exchange for delivering a package of contraband cigarettes to
an address not listed on the mailing label of such package

FORFEITURE ALLEGATIONS

 

10. As a result of committing the offense alleged in Count
One of this Indictment, JIAN JIANG FENG, a/k/a “Jianfeng Jiang,”
ZHURONG GAO, WO KIT CHENG, and KENNY LIU, the defendants, shall
forfeit to the United States, pursuant to Title 18, United
States Code, Sections 981(a)(1)(C), and 2344(c), Title 28,
United States Code, Section 2461(c), and Title 49, United States
Code, Section 80303, any and all property, real and personal,
which constitutes or is derived from proceeds traceable to said
offense; any and all contraband cigarettes or contraband
smokeless tobacco involving in said offense; and any and all
aircraft, vehicles and vessels used to transport, conceal,
possess, or facilitate the transportation, concealment, receipt,
possession, purchase, sale, exchange or giving away, of
contraband cigarettes involved in said offense; and, pursuant to
Title 18, United States Code, Section 982(a) (2) (B), any and all
property constituting or derived from proceeds obtained directly

or indirectly as a result of said offense, including but not

5
Case 1:19-cr-00039-JMF Document 78 Filed 07/02/19 Page 6 of 9

limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said
offense that the defendants personally obtained.

11. As a result of committing the offense alleged in Count
Two of this Indictment, JIAN JIANG FENG, a/k/a “Jianfeng Jiang,”
ZHURONG GAO, WO KIT CHENG, and KENNY LIU, the defendants, shall
forfeit to the United States, pursuant to Title 18, United
States Code, Sections 981(a)(1)(C) and 2344(c), Title 28 United
States Code, Section 2461(c), and Title 49, United States Code,
Section 80303, any and all property, real and personal, that
constitutes or is derived from proceeds traceable to the
commission of said offense; any and all contraband cigarettes or
contraband smokeless tobacco involving in said offense; and any
and all aircraft, vehicles and vessels used to transport,
conceal, possess, or facilitate the transportation, concealment,
receipt, possession, purchase, sale, exchange or giving away, of
contraband cigarettes involved in said offense, including but
not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission
of said offense that the defendants personally obtained.

12. As a result of committing the offense alleged in
Counts Three and Four of this Indictment, KENNY LIU, the
defendant, shall forfeit to the United States, pursuant to Title

18, United States Code, Sections 981(a)(1)(C), and Title 28
Case 1:19-cr-00039-JMF Document 78 Filed 07/02/19 Page 7 of 9

United States Code, Section 2461(c), any and all property
constituting, or derived from, proceeds the defendant obtained
directly or indirectly, as a result of the commission of said
offense, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of said offense that the defendants personally
obtained.

Substitute Assets Provision

 

13. If any of the above-described forfeitable property, as
a result of any act or omission of JIAN JIANG FENG, a/k/a

“Jianfeng Jiang,” ZHURONG GAO, WO KIT CHENG, and KENNY LIU, the

defendants:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third person;

c. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;
or

e. has been commingled with other property

which cannot be subdivided without

difficulty,
Case 1:19-cr-00039-JMF Document 78 Filed 07/02/19 Page 8 of 9

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property

of said defendants up to the value of the above forfeitable

property described above.

(Title 18, United States. Code, Sections 981, 982 and 2344;
Title 28, United States Code, Section 2461;
Title 21, United States Code, Section 853; and
Title 49, United States Code, Section 80303)

Se Coals 5. Borrrt aa

FOREPERSON GEOPPREY $. BERMAN

faq United States Attorney

 

 

 

 

 
Case 1:19-cr-00039-JMF Document 78 Filed 07/02/19

Page 9 of 9

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- Ve. —

JIAN JIANG FENG,
a/k/a “Jianfeng Jiang,”
ZHURONG GAO,

WO KIT CHENG, and
KENNY LIU

Defendants.

 

SEALED INDICTMENT

 

19 Cr. 039 (JMF)

(18 U.S.C. §§ 371, 2342 and 2,
201(b) (2) (C) and 2)

GEOFFREY S. BERMAN

 

United States Attorney.

SS

C-led Super Sediry radictunerf pede seq /

Acrest Wwacrmaat Tssved

USMY GorenSte. 7

Me
